Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/21 has been entered.
 Response to Arguments
Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive. 
Applicant argues that “unlike applicant's amended independent claim 1, applicant respectfully submits that Li does not disclose or suggest that its wearable alert device "receive[s] user configuration settings indicating (i) a manner in which an alert of a type of notification from a plurality of types of notification is to be presented via the actuator and (ii) a communication medium for receiving a notification signal from the mobile device" and "determine[s], based on a type of notification associated with the notification signal and the user configuration settings, that the manner in which the alert is to be presented is haptic feedback" "in response to receiving a notification signal from the mobile device using the communication medium.
It appears that the Applicant is arguing that although Li teaches the setup of the Wireless Peripheral Device via a mobile device that is peered to the Wireless Peripheral device it does explicitly indicate 1) how the setup via the mobile device is actually received by the wearable and  which channel to use to communicate such settings (note: If the crux of the argument is misplaced, the Examiner invites the Applicant to please specifically re-clarify the inventive nature and missing elements of the prior ).
However, The Examiner respectively disagrees.  The communication medium for receiving a notification signal is indicated via the peering technology as noted in at least 0038 and 0041. 
The manner In which the configuration settings are received are implied, obvious or possibly inherent based on 0054-0055 which states …Once an alert type is selected, sensation selection 1175 is used to choose a preferred type of sensation. In this embodiment, a warm sensation has been selected. Alert event selection 1176 is used to determine which events send an alert to the selected wearable alert device. In this embodiment, the user has selected to be alerted for incoming calls and messages. The user does not desire the selected wearable alert device to send confirmation upon receiving an alert and stimulating the user. Confirmation button 1178 is used to save these settings and exit the setup program. Cancelation button 1179 is used to abort any changed settings and exit the setup program. [0055] There are many options available to a user of a wearable alert device. Some of the options in the setup are automatically detectable. For instance, when the user selects a wearable alert device, the wireless communication device automatically selects the appropriate alert type. Some embodiments of the wearable alert device are capable of multiple alert types, leaving the selection entirely up to the user. The electric stimulation embodiments provide for many more available sensations to the user because the sensation can change by merely varying the pulse width, frequency, and intensity. Fewer options for sensation may exist for mechanical stimulators. Many more alert events are possible to accept in further embodiments. In some embodiments, the user selects a different sensation for each alert event. In further embodiments, the user selects a different sensation for the individual must be received in order for the wearable device to perform accordingly.
Assuming arguendo that this fundamental gap in Applicant’s argument (i.e., how does the wearable receive config settings ) cannot be filled based on the intellectual capacity of one of ordinary skilled in the art based on the Li reference alone.  The Examiner presents Grant et al. US Patent Pub. No.: 2013/0045761, hereinafter ‘Grant’ for the Applicant’s review.  Grant explicitly teaches receive user configuration settings indicating (i) a manner in which an alert of a type of notification from a plurality of types of notification is to be presented via the actuator …in response to receiving [[a]] the notification signal from the mobile device using the communication medium, determine, based on a type of notification associated with the notification signal and the user configuration settings, that the manner in which the alert is to be presented is haptic feedback; and cause the haptic feedback corresponding to the alert to be presented to a wearer of the wearable alert device via the actuator [e.g., see at least the abstract –“receiving a user generated input, mapping the user generated input to a predetermined haptic feedback, assigning a haptic feedback command to the predetermined haptic feedback, inserting the haptic feedback command into a text message, and sending the text message… [0018] In one Each haptic feedback may be mapped to specific haptic code that when executed by processor 12 causes the haptic feedback system to generate the specified haptic feedback effect.”
To further assist the Applicant with a compact response, the Examiner further suggest that the Applicant review other works submitted by the Assignee of the above noted Patent Publication, at least one of which is cited on the PTO 892 notice of reference cited.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
Claims 1-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li US Patent Pub. No: 2012/0052922 A1 further in view of Grant et al. US Patent Pub. No.: 2013/0045761, hereinafter ‘Grant’.
 	Consider Claims 1(device), 7(Method) and 13(CRM),  Li teaches a wearable alert device that provides notifications to a user of a mobile device (“Devices, systems and methods are disclosed which relate to a wearable alert device that emits a physical stimulation upon receiving a signal from a wireless communication device. The wireless communication device is in wireless communication with the wearable alert device…” – see at least the abstract), the wearable alert device comprising: a communication interface configured to receive one or more notification signals from the mobile device (e.g., see at least the TX/RX in figures 1C and 2C); an actuator configured to generate a feedback signal to the wearable alert device (e.g., “Stimulation logic 113 instructs piezo-transformer 118 to condition the power, generally by raising the voltage and lowering the current, to a condition suitable under the current resistance. Finally wave generator 116 uses power from piezo-transformer 118 to deliver the stimulation to the user.” -0033- see figures 6 and 7); and a controller communicatively coupled to the communication interface(e.g., see at least the TX/RX in figures 1C and 2C), wherein the controller is configured to: establish a communication link between the communication interface and the mobile device (e.g., see at least the “…alerted for incoming calls and messages..”-0054);receive user configuration settings indicating i)  manner in which an alert of a type of notification from a plurality of types of notification is to be presented via the actuator(e.g., see at least the “wireless alert setup” – figure 11 – see also response to arguments above or dated 3/8/21) and ii) a communication medium for receiving a notification signal from the mobile device (i.e., the process of pairing the devices indicates the communication medium- see also response to arguments above or dated 3/8/21 ); in response to receiving the notification signal from the mobile device using the communication medium, determine, based on a type of notification associated with the notification signal and the user configuration settings, that the manner in which the alert is to be presented is haptic feedback (e.g., see at least the user stimulation S664 of figure 6 with respect to configuration settings of figure 11); and cause the haptic feedback corresponding to the alert to be presented to a wearer of the wearable alert device via the actuator(e.g., see at least the user stimulation S664 of figure 6 with respect to configuration settings of figure 11).
 	However, assuming arguendo for some reason this fundamental gap in Applicant’s argument cannot be filled based on the intellectual capacity of one of ordinary skilled in the art in conjunction with the Li reference alone. Grant explicitly teaches receive user configuration settings indicating (i) a manner in which an alert of a type of notification from a plurality of types of notification is to be presented via the actuator …in response to receiving [[a]] the notification signal from the mobile device using the communication medium, determine, based on a type of notification associated with the notification signal and the user configuration settings, that the manner in which the alert is to be presented is haptic feedback; and cause the haptic feedback corresponding to the alert to be presented to a wearer of the wearable alert device via the actuator [e.g., see at least the abstract –“receiving a user generated input, mapping 
 	Therefore, it would have been obvious to a person of ordinary skill in the art above, before the effective filing date to allow the wearable device to receive configurations and communication via a predetermined communication medium as outlined via the rationale in the response to arguments above/response to arguments dated 3/8/21 or the teachings of Grant for the purpose of haptically enabling messages.
 	Consider Claims 2, 8 and 14, Li teaches wherein the manner in which the alert of the type of notification is presented corresponds to a haptic pulse (e.g., see vibration noted in at least figure 11).
 	Consider Claims 3, 9 and 15, Li teaches wherein the manner in which the alert of the type of notification is presented corresponds to a haptic vibration(e.g., see vibration noted in at least figure 11).
 	Consider Claims 4, 10 and 16, Li teaches wherein the type of notification corresponds to an alarm notification (e.g., Li indicates that conventional art exists such as “an alert that only the user can hear”.  This acknowledgement would anticipate a type of notification corresponds to an alarm notification - 0007).
Claims 5, 11 and 17, Li teaches wherein the type of notification corresponds to a message received at the mobile device via a messaging application executing on the mobile device(e.g., see at least the messaging application noted in at least figure 11).
 	Consider Claims 6, 12 and 18, Li teaches wherein the user configuration settings are received via a user interface that includes a plurality of selectable options for associating a type of notification of the plurality of types of notification with a manner in which a corresponding alert is to be presented(e.g., see “wearable alert setup” illustrated in at least figure 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621.  The examiner can normally be reached on 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646